Citation Nr: 1042959	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-03 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for gastroesophogeal reflux 
disease (GERD), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The Veteran's claim for service connection was remanded by the 
Board in March 2008 and the case has now been returned to the 
Board for appellate review.  

The issues of entitlement to increased disability ratings 
for service-connected hearing loss and service-connected 
posttraumatic stress disorder (PTSD) have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's GERD was not manifested during service and has 
not been shown to be causally or etiologically related to active 
service.


CONCLUSION OF LAW

GERD was not incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO provided the Veteran with a notification 
letter in March 2003, prior to the AOJ's initial decision on the 
claim in April 2004.  Thus, the timing requirement of Pelegrini 
has been satisfied.

The Board acknowledges that the March 2003 letter did not include 
the elements required to establish service connection.  Lack of 
prejudicial harm may be shown in three ways: (1) that any defect 
was cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 
877 (2007) rev'd on other grounds by Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Here, the April 2004 rating decision 
included a discussion of the elements required to establish 
service connection and the February 2005 statement of the case 
included the pertinent laws and regulations with respect to the 
Veteran's claim for service connection.  In addition, during the 
pendency of the appeal, the Veteran was sent a letter in February 
2003 regarding another pending claim for service connection and 
was notified of the elements required to substantiate a claim for 
service connection.  Therefore, the Board finds that the Veteran 
had not been harmed by any notice deficiency because a reasonable 
person could be expected to understand from the notice that was 
given what the elements of service connection are.  

The March 2003 letter notified the Veteran about the information 
and evidence that VA will seek to provide.  In particular, the 
letter indicated that reasonable efforts would be made to help 
him obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a decision on 
his claim.

The letter also informed the Veteran about the information and 
evidence that he was expected to provide.  The Veteran was 
notified that he must provide enough information about his 
records so that they could be requested from the agency or person 
that has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the letter informed him that 
it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an application 
for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date in a March 2006 letter. Following the letter, the 
RO readjudicated the Veteran's claim for service connection in a 
July 2010 supplemental statement of the case (SSOC). Thus, VA 
cured any timing defect in the notice and no prejudice to the 
appellant will result in proceeding with the issuance of a final 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private treatment 
records were reviewed by both the RO and the Board in connection 
with his claim.  In accordance with the March 2008 remand 
directives, the RO obtained Social Security Administration (SSA) 
records which are associated with the claims file and obtained a 
copy of the November 1984 VA Agent Orange examination report and 
October 1984 treatment records from the Chicago VA Medical 
Center.  Thus, the RO substantially complied with the remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998), see Dyment 
v. West, 13 Vet. App. 141 (1999).  In addition, as instructed by 
the March 2008 remand, the Veteran was afforded a VA examination 
in June 2009 with respect to his claim for service connection.  
Concerning this, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this regard, the Board finds that the examination is 
more than adequate as the examiner reviewed the pertinent records 
to include the service treatment records and post-service 
records, private treatment records, considered the Veteran's 
statements, and provided an opinion with supporting rationale.  
The Board acknowledges that the above examination report 
erroneously reflects that "I find to relationship to service as 
far as causation is concerned."  The Board finds, however, that 
this language constitutes a typographical error in transcription 
and that it is readily apparent that the examiner's intended 
language was that "I find no relationship to service as far as 
causation is concerned" based on the examiner's explanation that 
there was no definitive diagnosis during service and that GERD 
was a very common problem in the general population and there was 
no established relationship to Agent Orange exposure.  Given the 
foregoing, there is no basis to find that this examination report 
is inadequate, or that a remand for another opinion is required.  
See 38 C.F.R.  § 3.159(d) (2010), see Dyment v. West, 13 Vet. 
App. 141 (1999), aff'd. 287 F.3d. 1377 (2002)).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 
10,b. (hereinafter "M21-1MR"), service in the Republic of 
Vietnam means service in the RVN or its inland waterways, or 
service in other locations if the conditions of service involved 
duty or visitation in the RVN.  Service in the Republic of 
Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service 
member's presence at some point on the landmass or the inland 
waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 
2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The Federal Circuit has held that VA regulations require a 
Veteran to have set foot within the land borders of Vietnam for 
presumptive service connection and that a Veteran who never went 
ashore from a ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding Veterans who had not set 
foot in Vietnam was not invalid or impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for GERD.

The Veteran's DD Form 214 shows that the Veteran served in active 
duty from October 1968 to March 1970 during the Vietnam era.  The 
Veteran served in Vietnam as evidenced by his service personnel 
records which include his Sea and Air Travel Embarkation Slips 
shwonig that he arrived and disembarked at Da Nang Air Base in 
Vietnam in April 1969.  Therefore, the Veteran served in the 
Republic of Vietnam during the Vietnam era and is therefore 
presumed to have been exposed during such service to certain 
herbicide agents, including Agent Orange.  However, the Veteran 
does not have a disability that is shown to be associated with 
Agent Orange exposure.  GERD is not listed among the disorders 
for which a presumption based on herbicide exposure is warranted 
under § 3.309(e).  Therefore, the Board finds that the Veteran is 
not entitled to service connection under the presumptive 
provisions in the law regarding diseases due to herbicide 
exposure.

Although the Veteran is not entitled to service connection for 
GERD under  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not preclude 
direct service connection based on exposure to Agent Orange.  
Stefl, 21 Vet. App. at 120.  In other words, a regulatory 
presumption is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure.  The Board will now consider whether service 
connection for GERD is warranted on a direct basis.

The evidence of record shows that the Veteran has a current 
disability.  Beginning in the 2000s, the Veteran was diagnosed 
with GERD.  

However, the service treatment records are completely absent for 
any diagnosis or documentation of GERD.  The August 1968 entrance 
examination report shows that the Veteran's mouth and throat were 
clinically evaluated as normal and the abdomen and viscera were 
clinically evaluated as normal.  In the August 1968 report of 
medical history, the Veteran checked yes as to having experienced 
pain/pressure in his chest.  In the Physician's summary and 
elaboration of all pertinent data, the examining physician noted 
that the Veteran had some complaint of chest pain but that there 
was never any medical care.  During active service, in November 
1968, the Veteran complained of chest pain.  The Veteran stated 
that his chest pain increased when he was in the supine position.  
In November 1968, a chest x-ray was performed, which was normal.  
In the November 1969 service treatment record, the Veteran 
complained of abdominal and stomach cramps; however, the physical 
examination was negative.  In March 1970, the Veteran sought 
treatment for nausea and diarrhea.  He was prescribed Donnagel.  
In the March 1970 separation examination report, the Veteran's 
mouth and throat were clinically evaluated as normal and the 
Veteran's abdomen and viscera were clinically evaluated as 
normal.  The report was absent for any diagnosis of GERD.  The 
Board recognizes that the Veteran complained of pain in his chest 
during active service and complained of stomach problems on two 
occasions, but the service treatment records did not reveal any 
diagnosis of GERD or any other disability related to his 
complaints.  

In addition, the medical evidence of record does not show any 
diagnosis of GERD immediately following separation from service 
or for many years thereafter.  The Board acknowledges that the 
Veteran had intermittent complaints of chest pain.  See April 
1970, August 1974, and October 1984 records.  Although there were 
intermittent complaints of chest pain in the 1970s and during a 
1984 examination for Agent Orange, there was no diagnosis of GERD 
provided.  In fact, the August 1974 record noted a possible 
diagnosis of intercostal neuritis.  In addition, the October 1984 
record noted that when the Veteran was scared, he had chest pain 
and the he reported that he was easily bruised.  The examining 
physician noted that there were no peptic symptoms.  The first 
diagnosis of GERD is located in treatment records dated in the 
2000s, more than 30 years after the Veteran's separation from 
active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In addition to the lack of evidence showing that GERD manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link any current GERD to active 
military service.  In this regard, the Veteran was afforded a VA 
examination in June 2009.  The examiner reviewed the claims file 
and took the Veteran's history.  The Veteran stated that he first 
developed symptoms of GERD in 1969 and had episodes of reflux and 
left chest pain.  However, the etiology of the chest pain did not 
become clear until 2001 or 2002.  He had an upper GI endoscopy 
which substantiated the findings.  The examiner stated that 
currently the upper GI study was completely normal.  In reviewing 
the Veteran's service treatment records, there was no mention of 
GERD.  He was evaluated in 1968 for complaints of chest pain, but 
a definitive diagnosis was not provided.  GERD generally results 
from loss of tone in the lower esophageal sphincter.  In this 
particular case, a specific cause is not clear.  GERD is a very 
common problem in the general population and there was no 
established relationship to Agent Orange exposure.  The examiner 
found no relationship to service as far as causation was 
concerned.  

Here, the only evidence relating GERD to active service is the 
Veteran's personal statements.  There is no indication in the 
record that the Veteran is a physician or other health care 
professional.  The Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  For 
example, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his GERD.

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, GERD is not a condition generally capable of lay 
diagnosis, although its symptoms might be described by a lay 
person, nor is it the type of condition that can be causally 
related to military service without medical expertise.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
In this regard, the origin or onset of GERD is a matter of 
medical complexity.  Thus, the Board concludes that, although the 
Veteran is competent to report symptoms such as chest pain and 
stomach problems, his statements as to the origin or onset of 
GERD do not constitute competent evidence.  As a layperson, he is 
not competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements regarding etiology of his GERD in this case do not 
constitute competent evidence on which the Board can make a 
service connection determination.

To the extent that the Veteran has attested to having 
chronic/continuous symptomatology of GERD since service, the 
Board finds that the Veteran's statements describing his 
symptoms, such as chest pain and stomach problems are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  The Board 
recognizes the Veteran's contention that his chest pain, which he 
claims has existed since service, was finally evaluated in the 
2000s and diagnosed as GERD.  However, the Veteran is not 
competent to diagnose his in-service and post-service complaints 
of chest pain as GERD.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this 
case, the medical evidence of record weighs against service 
connection on the basis of continuity of symptomatology.  The 
August 1974 treatment record indicated that the Veteran's 
reported chest pain could be intercostal neuritis.  In addition, 
the Veteran's chest pain was evaluated in October 1984 and it was 
noted that when the Veteran was scared, he had chest pain, but 
there were no peptic symptoms.  Thus, the medical evidence 
indicates that the Veteran's post-service complaints of chest 
pain were related to other problems as opposed to GERD.  
Furthermore, the June 2009 VA examiner reviewed the service 
treatment records and post-service medical evidence of record and 
determined that there was no relationship between the Veteran's 
service and his current diagnosis of GERD. As such, the Veteran's 
allegations, alone, that his continued chest pain was an early 
symptom of GERD, have no probative value without medical evidence 
substantiating them as he is not competent to diagnose his chest 
pain as GERD.  In light of the above, entitlement to service 
connection for GERD based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

In sum, after considering the credibility and probative value of 
the evidence in this case, the Board finds the evidence against 
the Veteran's claim for service connection for GERD to be more 
persuasive than the evidence in favor of the claim.  Although the 
Veteran currently has GERD and reports having had the condition 
since active service, the Veteran's service treatment records and 
separation examination report are absent for any findings or 
notations of GERD.  Although there were complaints of chest pain 
during service and the Veteran stated that he consistently 
experienced this symptom following service, there is no medical 
evidence linking the Veteran's current diagnosis of GERD to 
service.  Furthermore, the May 2009 VA examiner, after physical 
examination and review of the claims file, opined that there was 
no relationship to active service.  Therefore, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for GERD.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for GERD is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 
(2010).




ORDER

Entitlement to service connection for GERD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


